Case 18-62146-jrs    Doc 17       Filed 10/26/18 Entered 10/26/18 14:51:49       Desc Main
                                  Document      Page 1 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION
  IN RE:                                      )      CASE NO.: 18-62146-JRS
                                              )
  JEFFREY KIM DOWDA                           )
                                              )      CHAPTER 13
                        Debtor.               )

                              CERTIFICATE OF SERVICE

         I, Howard P. Slomka, attorney for Debtor, certify that the below listed parties
  have been served with a true and correct copy of the Order and Notice of Hearing (Doc.
  No. 16) by email, fax or overnight mail as indicated.

  Nancy J. Whaley, 13 Trustee (served via ECF)
  Suite 120
  303 Peachtree Center Avenue
  Atlanta, GA 30303

  Jeffrey Kim Dowda
  14880 Freemanville Road
  Alpharetta, GA 30004
  (Served Via Email kimdowda@gmail.com)

  LVNV Funding, LLC its successors and assigns as
  assignee of North Star Capital
  Acquisition LLC
  Resurgent Capital Services
  PO Box 10587
  Greenville, SC 29603-0587
  Attn: Deanna Gambrell
  (Served Via Email askbk@resurgent.com)

  Clayton County Tax Assessor
  121 S McDonough St
  Jonesboro, GA 30236
  Attn: Terry L Baskin
  (Served Via Fax 770-477-3326)

  Internal Revenue Service
  PO Box 7346
  Philadelphia, PA 19101-7346
  (Served Via Fax 855-814-0583 & 855-821-1194)
Case 18-62146-jrs   Doc 17    Filed 10/26/18 Entered 10/26/18 14:51:49         Desc Main
                              Document      Page 2 of 3


  Internal Revenue Service
  401 W Peachtree St NW
  Room 900, M/S 334-D
  Atlanta, GA 30308
  Attn: Denise Glanton
  (Served Via Fax 855-814-0583 & 855-821-1194)

  PYOD, LLC its successors and assigns as assignee
  of Arrow Financial Services, LLC
  Resurgent Capital Services
  PO Box 19008
  Greenville, SC 29602
  Attn: Susan Gaines
  (Served Via Email askbk@resurgent.com)

  SEE ATTACHED. ALL OTHER CREDITORS WERE SERVED EITHER VIA FAX
  OR EMAIL AS INDICATED




  Dated: October 26, 2018
                                                     ____/s/______
                                                     Howard Slomka, Esq.
                                                     Georgia Bar #652875
                                                     Attorney for Debtor
                                                     Slipakoff & Slomka, PC
                                                     2859 Paces Ferry Rd, SE
                                                     17th Floor
                                                     Atlanta, GA 30339
Case 18-62146-jrs   Doc 17   Filed 10/26/18 Entered 10/26/18 14:51:49   Desc Main
                             Document      Page 3 of 3
